June 17, 2011


Mr. Reagan W. Simpson
King & Spalding LLP
401 Congress Ave., Suite 3200
Austin, TX 78701
Ms. Lisa D. Powell
Atlas & Hall, L.L.P.
P.O. Box 3725
McAllen, TX 78502-3725

RE:   Case Number:  09-0039
      Court of Appeals Number:  13-03-00560-CV
      Trial Court Number:  98-J-0590-C

Style:      BIC PEN CORPORATION
      v.
      JANACE M. CARTER, AS NEXT FRIEND OF BRITTANY CARTER

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Kyle H. Dreyer|
|   |                  |
|   |Mr. Darrell L.    |
|   |Barger            |
|   |Mr. Bert L.       |
|   |Huebner           |
|   |Mr. Daniel W.     |
|   |Shindler          |
|   |Ms. Dorian E.     |
|   |Ramirez           |
|   |Ms. Becky Denn    |
|   |Mr. O. Rey        |
|   |Rodriguez         |